Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
					     REJECTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 8, 12-14, 16-19 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18, 22 and 23 of copending Application No. 17/042,243.  Although the claim 15 of the copending Application does not specify that an article is an orthodontic article, a broad reasonable interpretation of the article of the copending Application would encompass the orthodontic article in view of the disclosure and because the instant Tg of 90oC or greater for a component a) would encompass a Tg of 125oC or greater of the copending Application and because the recited data specifying a plurality of layers of an orthodontic article of claim 23 of the copending Application would encompass the recited 3D model of an article a) of the instant claim 22 as well because the plurality of . 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 7, 8, 12-14, 16-19 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 19-25, 28 and 29 of copending Application No. 17/052,221.  Claims 7 and 8 of the copending Application teach the instant component iii) and because monofunctional (meth)acrylate monomers having a Tg of greater than 90oC of the copending Application would encompass the instant monomers of claim 7 and because the recited data specifying a plurality of layers of an orthodontic article of claim 29 of the copending Application would encompass the recited 3D model of an article a) of the instant claim 22 as well because the plurality of layers would encompass the 3D model and the article of the copending Application would be expected to the instantly recited properties since the same components are used.
This is a provisional nonstatutory double patenting rejection.

				        OBJECTION
Claims 3-6, 9-11, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or if terminal disclaimers are submitted.


				       ALLOWANCE
Claim 24 is allowed.

				EXAMINER’S COMMENT
JP 5445215 teaches an active ray cured composition comprising diisocyanate and polycarbonate diol (Kuraray polyol C-1090 which is taught in page 17 of the instant specification) and cured films thereof in example 5.
JP 2010-043194 teaches an active ray cured composition comprising diisocyanate and polycarbonate diol and an optical information recording medium thereof in examples of tables 1 and 2.
	JP 2010-037411 A teaches cured articles such as films obtained from casting polymerization of photo-cured composition comprising the instant components i), ii), iii)1), iii)2) and 4) in examples of tables 1 and 2 and [0043-0044].
Kusano et al (US 10,316,130) teach polyurethanes obtained from polycarbonate diols in examples.
	Sun et al (US 2016/0332367 A1) teach orthodontic appliances obtained from a composition comprising urethane(meth)acrylate by 3D printers in abstract and examples.
Each of the above prior art teach portions of the instantly claimed invention, but the examiner does not see any motivation to combine the above prior art or other prior art of the record in order to arrive at the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/March 31, 2021                                      /TAE H YOON/                                                                       Primary Examiner, Art Unit 1762